Exhibit 10.2

 

EXECUTION COPY

 

SUPPLY AND TRAINING AGREEMENT

 

This SUPPLY AND TRAINING AGREEMENT (this “Agreement”) is made and entered into
as of this 2nd day of June, 2005 (the “Effective Date”), by and between Edwards
Lifesciences PVT, Inc., a Delaware corporation (“Edwards”), and 3F
Therapeutics, Inc., a Delaware corporation (“3F Therapeutics” and, together with
Edwards, are each referred to herein as a “Party” and collectively as the
“Parties”).

 

RECITALS

 

WHEREAS, Edwards (as successor in interest to Percutaneous Valve
Technologies, Inc. (“PVT”)) and 3F Therapeutics are parties to that certain
Development and Supply Agreement, dated as of June 13, 2002, as amended by the
First Amendment to Development and Supply Agreement, dated as of October 31,
2002, and the Second Amendment to Development and Supply Agreement, dated as of
May 27, 2003 (as so amended, the “3F Development and Supply Agreement”), by and
between PVT and 3F Therapeutics, which provides for, among other things, the
supply of certain products by 3F Therapeutics to Edwards;

 

WHEREAS, the Parties have entered into that certain Master Agreement, dated as
of May        , 2005 (the “Master Agreement”), pursuant to which the Parties
have agreed to, among other things, terminate the 3F Development and Supply
Agreement and release each other from certain obligations thereunder, upon the
terms and subject to the conditions contained therein;

 

WHEREAS, the Parties have agreed to enter into this Agreement in conjunction
with the Master Agreement in order to provide for the (i) supply of certain
products by 3F Therapeutics to Edwards and (ii) delivery of the Know-How
Documentation (as defined below) and provision of certain training services by
3F Therapeutics to Edwards with respect to such products.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

1.             DEFINITIONS.  The following definitions shall apply to the
following terms:

 

1.1          “3F Development and Supply Agreement” shall have the meaning set
forth in the first recital.

 

1.2          “3F License Agreement” shall mean that certain license agreement,
dated as of the Effective Date, between Edwards and 3F Therapeutics, pursuant to
which 3F will grant to Edwards a license to produce and sell products
incorporating the Tissue Valve Know-How.

 

1.3          “3F Therapeutics” shall have the meaning set forth in the preamble.

 

1.4          “3F-PVT SA” shall mean a Cribier Edwards PHV aortic bio-prosthesis.

 

1.5          “3F-PVT SA Supply Term” shall mean the period of twelve (12) months
beginning from the Effective Date, unless earlier terminated in accordance with
Section 5.2 or 5.3.

 

--------------------------------------------------------------------------------


 

1.6          “AAA” shall mean the American Arbitration Association.

 

1.7          “Act” shall have the meaning set forth in Section 4.2.

 

1.8          “Agreement” shall have the meaning set forth in the preamble.

 

1.9          “Arbitration Act” shall mean the United States Arbitration Act, 9
U.S.C.  §§1, et seq., as amended from time to time.

 

1.10        “Change of Control” shall mean (i) the consummation of a merger or
consolidation of 3F Therapeutics with another entity, other than a merger or
consolidation which would result in the voting securities of 3F Therapeutics
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of 3F Therapeutics or such surviving entity
outstanding immediately after such merger or consolidation, (ii) the
consummation of the sale or disposition by 3F Therapeutics of substantially all
of its assets, (iii) at any time, any Edwards Competitor (together with its
affiliates), holds more than fifty percent (50%) of the total voting power
represented by the then-outstanding voting securities of 3F Therapeutics or
(iv) at any time, any Edwards Competitor (together with its affiliates) holds
the right, by contract, security holdings or otherwise, to nominate, elect or
appoint more than fifty percent (50%) of the number of directors on 3F
Therapeutics’ then-current board of directors.

 

1.11        “Edwards” shall have the meaning set forth in the preamble.

 

1.12        “Edwards Competitor” shall mean any entity that is engaged in the
business of developing, marketing and/or selling cardiovascular devices and/or
products.

 

1.13        “Edwards Components” shall mean the components provided to 3F
Therapeutics by Edwards for use by 3F Therapeutics in connection with its
manufacture and packaging of the Products.  Such components shall include, but
not be limited to, those items identified on Exhibit A hereto, as the same may
be modified from time-to-time upon the mutual agreement of Edwards and 3F
Therapeutics.

 

1.14        “Edwards Product” shall mean any product sold by Edwards that
contains a Product.

 

1.15        “Edwards Specifications” shall mean the specifications for the
manufacture and testing of the Products as set forth on Exhibit B hereto.

 

1.16        “Effective Date” shall have the meaning set forth in the preamble.

 

1.17        “Holdback Amount” shall have the meaning set forth in the Master
Agreement.

 

1.18        “Indemnified Party” shall have the meaning set forth in Section 6.1.

 

1.19        “Indemnifying Party” shall have the meaning set forth in
Section 6.1.

 

2

--------------------------------------------------------------------------------


 

1.20        “Know-How Documentation” shall mean any and all documentation and
information related to the Tissue Valve Know-How that was developed by 3F
Therapeutics prior to the expiration of the Term (including prior to the
Effective Date), including without limitation, such documentation and
information as set forth on Exhibit C hereto.

 

1.21        “Losses” shall have the meaning set forth in Section 6.1.

 

1.22        “Master Agreement” shall have the meaning set forth in the second
recital.

 

1.23        “Obsolete” shall mean raw materials used by 3F Therapeutics to
manufacture Products, which raw materials have a shelf life that has expired or
will expire within three (3) months of the expiration of the Term, or are
damaged.

 

1.24        “Party” or “Parties” shall have the meaning set forth in the
preamble.

 

1.25        “Prevailing Party” shall have the meaning set forth in Section 7.7

 

1.26        “Product” shall mean a 3F-PVT SA or a valve leaflet.

 

1.27        “PVT” shall have the meaning set forth in the first recital.

 

1.28        “Quality System Regulation” shall have the meaning set forth in
Section 2.3(a).

 

1.29        “Supply Term” shall mean the longer of the 3F-PVT SA Supply Term or
the Valve Leaflet Supply Term, as either may expire or be earlier terminated in
accordance with the terms of this Agreement.

 

1.30        “Technology Transfer Plan” shall have the meaning set forth in
Section 3.2.

 

1.31        “Term” shall mean the shorter of (i) the Transfer Plan Term or
(ii) the Supply Term.

 

1.32        “Tissue Valve Know-How” shall have the meaning set forth in the 3F
License Agreement.

 

1.33        “Training Services” shall have the meaning set forth in Section 3.1.

 

1.34        “Transfer Plan Term” shall mean the period from the Effective Date
to the date set forth in a statement or acknowledgement, jointly executed by the
Parties pursuant to the Technology Transfer Plan, providing that as of such
date, 3F Therapeutics has fully performed all of its obligations under the
Technology Transfer Plan to Edwards’ satisfaction and all elements of such
Technology Transfer Plan have been satisfied.

 

1.35        “Valve Leaflet Supply Term” shall mean the period of eighteen (18)
months beginning from the Effective Date, unless earlier terminated in
accordance with Section 5.2 or 5.3.

 

3

--------------------------------------------------------------------------------


 

2.             SUPPLY OF PRODUCTS.

 

2.1          Manufacture of Products.  3F Therapeutics agrees to manufacture and
sell the Products exclusively to Edwards (provided, however, that
notwithstanding Section 5.7 hereof and the proviso contained in
Section 2.2(b) of the Master Agreement, an inadvertent sale of any Product by 3F
Therapeutics to any party other than Edwards shall not constitute a failure of
the condition to Edwards’ obligation to pay the Holdback Amount to 3F
Therapeutics under Section 2.2(b) of the Master Agreement), and Edwards agrees
to purchase the Products upon the following terms:

 

(a)           Within thirty (30) days after the Effective Date, Edwards shall
provide 3F Therapeutics with a good faith, non-binding forecast of its purchase
requirements for (i) 3F-PVT SAs covering the 3F-PVT SA Supply Term and
(ii) valve leaflets covering the Valve Leaflet Supply Term, updated on a
quarterly basis.  The initial forecast will be accompanied by a firm purchase
order for the first three (3) months, and a projection of orders for (x) 3F-PVT
SAs for the remaining 3F-PVT SA Supply Term and (y) valve leaflets for the
remaining Valve Leaflet Supply Term.  Thereafter, firm purchase orders shall be
furnished on a monthly basis for Products to be delivered in the third full
calendar month following the month in which 3F Therapeutics receives such
purchase order.

 

(b)           Projections of orders provided pursuant to Section 2.1(a) shall be
for the Parties’ planning purposes only, and shall not constitute binding
commitments upon Edwards.  In addition, Edwards may modify any firm purchase
order furnished pursuant to Section 2.1(a) up to sixty (60) days prior to the
beginning of the month covered by such purchase order.

 

(c)           3F Therapeutics shall acknowledge promptly each Edwards purchase
order in writing and confirm delivery dates to destinations specified by
Edwards.

 

(d)           All sales of Products shall be subject to the terms and conditions
of this Agreement and, to the extent they specify quantities, destinations and
delivery dates, to Edwards’ purchase orders.  If there is any conflict or
difference in interpretation between any Edwards purchase order and this
Agreement, the terms and conditions of this Agreement shall supersede those of
such purchase order.

 

2.2          Product/Process Changes.  3F Therapeutics shall notify Edwards in
advance and in writing of all proposed changes in the following aspects of the
Products or their components (provided, however, that notwithstanding
Section 5.7 hereof and the proviso contained in Section 2.2(b) of the Master
Agreement, if 3F Therapeutics is using commercially reasonable best efforts but
fails to provide advance notice as required by this Section 2.2, such failure
shall not constitute a failure of the condition to Edwards’ obligation to pay
the Holdback Amount to 3F Therapeutics under Section 2.2(b) of the Master
Agreement): (i) composition or source of any raw material, (ii) method of
producing, processing or testing, (iii) change in subcontractors for producing,
processing or testing, (iv) site of manufacture and (v) labeling.  No such
change shall be made without Edwards’ prior written consent.

 

2.3          Quality Control.  3F Therapeutics shall perform incoming inspection
and testing on all materials it receives from any source for inclusion in any of
the Products and shall advise Edwards if any such materials fail to conform to
the specifications mutually agreed to by

 

4

--------------------------------------------------------------------------------


 

Edwards and 3F Therapeutics (provided, however, that notwithstanding Section 5.7
hereof and the proviso contained in Section 2.2(b) of the Master Agreement, if
3F Therapeutics is using commercially reasonable best efforts but fails to
perform incoming inspection and testing as required by this Section 2.3, such
failure shall not constitute a failure of the condition to Edwards’ obligation
to pay the Holdback Amount to 3F Therapeutics under Section 2.2(b) of the Master
Agreement).  In no case shall non-conforming materials from any source be used
in the manufacture of the Products.

 

(a)           All Products shall be manufactured in accordance with Quality
System Regulation promulgated by the United States Food and Drug Administration
(the “Quality System Regulation”) (provided, however, that notwithstanding
Section 5.7 hereof and the proviso contained in Section 2.2(b) of the Master
Agreement, if 3F Therapeutics is using commercially reasonable best efforts but
fails to comply with this Section 2.3(a), such failure shall not constitute a
failure of the condition to Edwards’ obligation to pay the Holdback Amount to 3F
Therapeutics under Section 2.2(b) of the Master Agreement).

 

(b)           All Products shall meet the Edwards Specifications and shall be
subjected to quality control inspection by 3F Therapeutics in accordance with
Edwards’ quality control standards and system (provided, however, that
notwithstanding Section 5.7 hereof and the proviso contained in
Section 2.2(b) of the Master Agreement, if 3F Therapeutics is using commercially
reasonable best efforts but fails to meet the Edwards Specifications as required
by this Section 2.3(b), such failure shall not constitute a failure of the
condition to Edwards’ obligation to pay the Holdback Amount to 3F Therapeutics
under Section 2.2(b) of the Master Agreement).  3F Therapeutics shall permit
Edwards to review periodically 3F Therapeutics’ production and quality control
procedures and records and to visit 3F Therapeutics’ facilities at reasonable
times with a representative of 3F Therapeutics present.  Edwards’ review shall
not be deemed an approval of 3F Therapeutics’ quality control, inspection
processes or standards.

 

(c)           Edwards may inspect or audit the Products for integrity and
adherence to the Edwards Specifications at any time upon reasonable notice to 3F
Therapeutics.  Edwards shall inspect all finished Products at 3F Therapeutics’
facility for integrity and adherence to Edwards Specifications prior to such
finished products being shipped.  If any of the Products fail to meet 3F
Therapeutics’ warranties or to conform to the Edwards Specifications, Edwards
may elect not to accept such Products and require 3F Therapeutics, at its
expense, to repair or replace such Products.  If any customer of Edwards rejects
or returns any Edwards Product to Edwards as a result of a performance problem
attributable to (i) 3F Therapeutics’ negligence or willful misconduct, (ii) the
rejected or returned Product’s failure to meet the Edwards Specifications,
(iii) 3F Therapeutics’ failure to comply with the Quality System Regulation or
(iv) any other breach of this Agreement by 3F Therapeutics, Edwards shall notify
3F Therapeutics in writing within sixty (60) days.  At 3F Therapeutics’ option,
3F Therapeutics shall repair or replace such Products or credit Edwards for the
purchase price of such Products (provided, however, that notwithstanding Section
5.7 hereof and the proviso contained in Section 2.2(b) of the Master Agreement,
if 3F Therapeutics is using commercially reasonable best efforts but fails to
repair or replace such Products or credit Edwards for the purchase price thereof
as required by this Section 2.3(c), such failure shall not constitute a failure
of the condition to Edwards’ obligation to pay the Holdback Amount to 3F
Therapeutics under Section 2.2(b) of the Master Agreement).  If 3F Therapeutics
so requests, Edwards will return any such Products to 3F Therapeutics at 3F
Therapeutics’ expense.  Notwithstanding the foregoing, in the event Edwards has
supplied components to 3F Therapeutics for such Products, Edwards may retain the
Products if 3F Therapeutics elects to replace the Products or credit Edwards for
the purchase price.

 

(d)           3F Therapeutics will notify Edwards immediately of any Quality
System Regulation audit of 3F Therapeutics by the United Stated Food and Drug
Administration or other

 

5

--------------------------------------------------------------------------------


 

inspection of 3F Therapeutics’ records or its facilities by any federal, state
or local regulatory agency as well as the results of such audit or inspection
(provided, however, that notwithstanding Section 5.7 hereof and the proviso
contained in Section 2.2(b) of the Master Agreement, if 3F Therapeutics is using
commercially reasonable best efforts but fails to “immediately” notify Edwards
as required by this Section 2.3(d), such failure shall not constitute a failure
of the condition to Edwards’ obligation to pay the Holdback Amount to 3F
Therapeutics under Section 2.2(b) of the Master Agreement).

 

(e)           3F Therapeutics hereby agrees to provide Edwards with all
information in 3F Therapeutics’ possession with respect to the Products and 3F
Therapeutics’ operations which is required by the United States Food and Drug
Administration or any other notified body to be filed by Edwards (provided,
however, that notwithstanding Section 5.7 hereof and the proviso contained in
Section 2.2(b) of the Master Agreement, if 3F Therapeutics is using commercially
reasonable best efforts but fails to provide Edwards with the information with
respect to the Products and 3F Therapeutics’ operations as required by this
Section 2.3(e), such failure shall not constitute a failure of the condition to
Edwards’ obligation to pay the Holdback Amount to 3F Therapeutics under Section
2.2(b) of the Master Agreement).

 

2.4          Product Recall.  In the event that any Edwards Product is recalled
by Edwards or any Product is recalled by 3F Therapeutics as the result of (i) 3F
Therapeutics’ negligence or willful misconduct, (ii) the recalled Product’s
failure to meet the Edwards Specifications due to an error or omission by 3F
Therapeutics, (iii) 3F Therapeutics’ failure to comply with the Quality System
Regulation or (iv) any other breach of this Agreement by 3F Therapeutics, 3F
Therapeutics shall bear all costs and expenses of such recall, including,
without limitation, the cost of notifying customers, shipping costs and any
obligations to third parties arising from such recall.  The Parties will
cooperate fully with each other in effecting any recall of any Product or
Edwards Product and communicating with purchasers, users and the media
(provided, however, that notwithstanding Section 5.7 hereof and the proviso
contained in Section 2.2(b) of the Master Agreement, if 3F Therapeutics is using
commercially reasonable best efforts but fails to cooperate with Edwards in
connection with any product recall as required by this Section 2.4, such failure
shall not constitute a failure of the condition to Edwards’ obligation to pay
the Holdback Amount to 3F Therapeutics under Section 2.2(b) of the Master
Agreement).

 

2.5          Capacity and Supply of Products.  3F Therapeutics shall use
commercially reasonable best efforts to (i) provide sufficient available
manufacturing capacity of Products in contemplation of commercialization of
Edwards Products in accordance with Edwards’ forecasts of its Product
requirements pursuant to Section 2.1(a) and (ii) meet Edwards’ orders for
Products hereunder.

 

2.6          Supply of Edwards Components.  Edwards shall provide all Edwards
Components to 3F Therapeutics free of charge and in a time frame that will allow
3F Therapeutics to meet Edwards’ orders for Products hereunder.

 

2.7          Pricing.  Subject to the terms and conditions of this Agreement,
Edwards shall pay to 3F Therapeutics $600.00 for each 3F-PVT SA assembled by
Edwards’ operators at 3F Therapeutics’ facility, $800.00 for each 3F-PVT SA
assembled by 3F Therapeutics’ operators and $150.00 for each valve leaflet sold
separately and delivered by 3F Therapeutics and purchased and accepted by
Edwards under this Agreement.  These prices shall remain fixed during the Term.

 

2.8          Payment Terms.  Terms of payment are net sixty (60) days from
receipt of Product.  3F Therapeutics shall ship the Products F.O.B. destinations
specified by Edwards in purchase orders provided in accordance with
Section 2.1(a) via mutually agreed upon carriers.  3F Therapeutics shall pay all
normal freight charges (provided, however, that notwithstanding Section 5.7
hereof and the proviso contained in Section 2.2(b) of the Master Agreement, if
3F Therapeutics is using commercially reasonable best efforts but fails to
comply with the shipping terms as set forth in this Section 2.8, such failure
shall not constitute a failure of the condition to Edwards’ obligation to pay
the Holdback Amount to 3F Therapeutics under Section 2.2(b) of the Master
Agreement).

 

2.9          Certain Agreements by 3F Therapeutics.  3F Therapeutics hereby
agrees that it shall take the actions set forth in Exhibit D.

 

6

--------------------------------------------------------------------------------


 

3.             DELIVERY OF KNOW-HOW DOCUMENTATION AND PROVISION OF TRAINING
SERVICES.

 

3.1          Delivery of Know-How Documentation and Provision of Training
Services.  3F Therapeutics hereby agrees that it shall (i) deliver to Edwards
the Know-How Documentation and (ii) during the Term, provide training to Edwards
with respect to the Tissue Valve Know-How.  3F Therapeutics agrees to work
closely with employees of Edwards and to use commercially reasonable best
efforts to ensure that based on such training Edwards is fully capable of
manufacturing 3F-PVT SAs, valve leaflets and finished products from valve
leaflets to the same quality standards, specifications and workmanship that 3F
Therapeutics is currently manufacturing 3F-PVT SAs and valve leaflets (such
services, the “Training Services”).

 

3.2          Written Plan for Delivery of Know-How Documentation and Provision
of Training Services.  Edwards and 3F Therapeutics have developed a written
technology transfer plan, attached hereto as Exhibit E (the “Technology Transfer
Plan”), which sets forth, among other things, the timetable and procedures
pursuant to which 3F Therapeutics will deliver the Know-How Documentation and
provide the training provided for herein (i.e., a schedule as to when training
will be provided, the individuals to be trained, the tasks and procedures with
respect to which training will be provided, the scope and the level of the
training to be provided).  3F Therapeutics shall use commercially reasonable
best efforts to perform its obligations under the Technology Transfer Plan. 
Subject to Section 2.9, the Technology Transfer Plan may be modified from time
to time upon mutual agreement of Edwards and 3F Therapeutics.

 

3.3          Compensation for Delivery of Know-How Documentation and Provision
of Training Services.  3F Therapeutics hereby agrees that the consideration
payable to it by Edwards in connection with 3F Therapeutics’ manufacture and
supply of the Products pursuant to the terms of this Agreement shall constitute
consideration in full in exchange for the (i) delivery of the Know-How
Documentation and (ii) provision by 3F Therapeutics of the Training Services to
Edwards, in each case pursuant to Section 3.1.

 

3.4          Independent Contractor.  Nothing in this Agreement is intended to
create, or shall be construed as creating, an employment relationship, joint
venture, partnership, agency, or taxable entity between the Parties, it being
understood that 3F Therapeutics is an independent contractor of Edwards with
respect to the provision of the Training Services to Edwards.  Except as
expressly provided to the contrary in this Agreement, Edwards shall have no
right or power to bind or obligate 3F Therapeutics in any manner whatsoever.

 

4.             REPRESENTATIONS AND GUARANTEE AND WARRANTY.

 

4.1          Representations by the Parties.  The Parties hereby represent and
warrant that (i) each has full right, power and authority to enter into and be
bound by all of the terms and conditions of this Agreement, and to carry out all
of its obligations under this Agreement, without the approval or consent of any
other person or entity; (ii) each has duly executed and delivered this
Agreement; (iii) the entering into of this Agreement, and the carrying out of
that Party’s obligations under this Agreement is not prohibited, restricted or
otherwise limited by any contract, agreement or understanding entered into by
that Party, or by which that party is bound, with any other person or any
governmental authority or entity; (iv) there is no contract, agreement,
understanding or judgment entered into by a Party, or by which that Party is
bound,

 

7

--------------------------------------------------------------------------------


 

which if enforced, terminated or modified, would be in derogation of, contrary
to, or adversely affect any of the rights acquired or to be acquired hereunder
by either Party; and (v) there is no action, suit, proceeding or investigation
pending or currently threatened against either Party which, if adversely
determined, would restrict or limit that Party’s right to enter into and be
bound by this Agreement.

 

4.2          Representation and Guarantee by 3F Therapeutics.  3F Therapeutics
represents and warrants that to its knowledge the Products supplied to Edwards
under this Agreement and the sale of the Products as contained in the Edwards
Products by Edwards will not infringe any patent, copyright or other
intellectual property of any third party.  All Products sold to Edwards pursuant
to this Agreement are hereby guaranteed by 3F Therapeutics, as of the date of
shipment or delivery, to be, on such date, not adulterated or misbranded within
the meaning of the United States Federal Food, Drug and Cosmetics Act (the
“Act”), and all amendments and successor laws and regulations thereto, whether
federal, state or local, and is not otherwise an article which may not, under
the terms of the Act, be introduced into interstate commerce (provided, however,
that notwithstanding Section 5.7 hereof and the proviso contained in Section
2.2(b) of the Master Agreement, if 3F Therapeutics is using commercially
reasonable best efforts but breaches its representation or guarantee as set
forth in this Section 4.2, such breach shall not constitute a failure of the
condition to Edwards’ obligation to pay the Holdback Amount to 3F Therapeutics
under Section 2.2(b) of the Master Agreement).

 

4.3          Warranty.  3F THERAPEUTICS WARRANTS THAT (I) ALL 3F-PVT SAs
ASSEMBLED BY ITS PERSONNEL AND SOLD TO EDWARDS UNDER THIS AGREEMENT AND (II) ALL
VALVE LEAFLETS SOLD TO EDWARDS UNDER THIS AGREEMENT ARE FREE FROM DEFECTS IN
WORKMANSHIP AND MATERIALS AND ARE IN COMPLIANCE WITH THE EDWARDS
SPECIFICATIONS.  3F THERAPEUTICS FURTHER WARRANTS THAT THE PRODUCTS ARE
MANUFACTURED IN ACCORDANCE WITH THE QUALITY SYSTEM REGULATION AND 3F
THERAPEUTICS’ QUALITY CONTROL PROCESSES AND STANDARDS, WHICH PROCESSES AND
STANDARDS MEET ALL LEGAL AND REGULATORY REQUIREMENTS APPLICABLE TO THE PRODUCTS
(provided, however, that notwithstanding Section 5.7 hereof and the proviso
contained in Section 2.2(b) of the Master Agreement, if 3F Therapeutics is using
commercially reasonable best efforts but breaches its warranty as set forth in
this Section 4.3, such breach shall not constitute a failure of the condition to
Edwards’ obligation to pay the Holdback Amount to 3F Therapeutics under Section
2.2(b) of the Master Agreement).

 

4.4          Disclaimer of Other Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, THE MASTER AGREEMENT, THE EDWARDS LICENSE AGREEMENT (AS SUCH
TERM IS DEFINED IN THE MASTER AGREEMENT) AND THE 3F LICENSE AGREEMENT (AS SUCH
TERM IS DEFINED IN THE MASTER AGREEMENT), NEITHER PARTY MAKES ANY REPRESENTATION
OR WARRANTY TO THE OTHER PARTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE.

 

4.5          No Liability with Respect to Edwards Components.  3F Therapeutics
will have no liability of any nature whatsoever with respect to any claims or
liabilities attributable to Edwards Components.  3F Therapeutics is not making
any warranties of any nature whatsoever with respect to the Edwards Components.

 

5.             TERM AND TERMINATION; BREACH BY 3F THERAPEUTICS; HOLDBACK AMOUNT.

 

5.1          Term.  This Agreement shall be effective as of the Effective Date,
continue in effect for the duration of the Term and expire upon the expiration
of the Term.

 

8

--------------------------------------------------------------------------------


 

5.2          Termination of the 3F-PVT SA Supply Term or Valve Leaflet Supply
Term by Edwards.  Edwards may terminate the 3F-PVT SA Supply Term and/or the
Valve Leaflet Supply Term in its sole discretion, for any reason or no reason,
by giving at least seven (7) days’ prior written notice to 3F Therapeutics.

 

5.3          Termination of the 3F-PVT SA Supply Term or Valve Leaflet Supply
Term by 3F Therapeutics.  3F Therapeutics may terminate the 3F-PVT SA Supply
Term and/or the Valve Leaflet Supply Term by giving at least thirty (30) days’
prior written notice to Edwards only if Edwards materially breaches this
Agreement.  The 3F-PVT SA Supply Term and/or the Valve Leaflet Supply Term, as
applicable, shall automatically terminate at the end of such notice period
unless such material breach is cured.  Failure to terminate the 3F-PVT SA Supply
Term or the Valve Leaflet Supply Term for any material breach shall not
constitute a waiver by 3F Therapeutics of its right to terminate for such breach
at a later time if such breach remains uncured and for any other material
breach.  If 3F Therapeutics believes Edwards has not complied in any material
aspect with this Agreement, it shall give Edwards notice, specifying the acts or
omissions constituting such non-compliance.  Edwards’ non-compliance with any
provision of this Agreement shall not be considered to be a breach of this
Agreement provided that Edwards cures the non-compliance within the thirty (30)
day notice period first set forth above.  Material breach shall be deemed to
include but not be limited to Edwards’ failure to make any payments when due to
3F Therapeutics under this Agreement.

 

5.4          Effect of Expiration or Termination.  Expiration or earlier
termination of either the 3F-PVT SA Supply Term or the Valve Leaflet Supply Term
shall not affect the duration of, or the terms and conditions with respect to,
the other under this Agreement.  All rights and obligations of the parties that
have accrued or are intended to survive the expiration of the Term shall survive
such expiration as provided in Section 7.1.

 

5.5          Purchase of Materials by Edwards Upon Termination.  At 3F
Therapeutics’ election, upon expiration of the Term, Edwards will purchase from
3F Therapeutics, at 3F Therapeutics’ cost, all usable inventory of raw materials
purchased by 3F Therapeutics to manufacture Products for Edwards pursuant to the
terms hereof, provided, however, that (i) 3F Therapeutics shall first return to
its vendors as much of such raw materials as it is able to obtain a full refund
therefor, (ii) Edwards shall not be required to purchase any raw materials that
are Obsolete and (iii) the level of inventory of raw materials is consistent
with the forecasts delivered pursuant to Section 2.1(a) hereof.

 

5.6          Breach by 3F Therapeutics.  If Edwards believes 3F Therapeutics has
not complied with any provision of this Agreement, it shall give 3F Therapeutics
notice, specifying the acts or omissions constituting such non-compliance.  3F
Therapeutics’ non-compliance with any provision of this Agreement shall be
considered a breach of this Agreement unless 3F Therapeutics cures or Edwards
waives such non-compliance within thirty (30) days from the date of 3F
Therapeutics’ receipt (as determined in accordance with Section 7.5) of the
notice provided by Edwards pursuant to the immediately preceding sentence.

 

5.7          Holdback Amount.  3F Therapeutics hereby agrees and acknowledges
that under the terms of the Master Agreement, Edwards shall not be obligated to
pay, and 3F Therapeutics shall not be entitled to receive, any portion of the
Holdback Amount if there shall have been any breach by 3F Therapeutics of any
provision of this Agreement as provided in Section 5.6 above at any time during
the Term.

 

9

--------------------------------------------------------------------------------


 

6.             INDEMNIFICATION AND INSURANCE.

 

6.1          Indemnity.  Each Party (the “Indemnifying Party”) hereby agrees to
indemnify, defend and hold the other Party (the “Indemnified Party”), its
permitted successors, affiliates, and permitted assigns harmless from and
against all claims, demands, liabilities, damages, losses and expenses suffered
or incurred by the Indemnified Party (“Losses”) only to the extent arising out
of or in connection with (i) any breach of any representation or warranty of the
Indemnifying Party set forth in this Agreement and (ii) any breach of any
agreement, covenant or obligation of the Indemnifying Party set forth in this
Agreement.

 

6.2          Indemnification Procedures.  If an Indemnified Party intends to
seek indemnification pursuant to this Section 6, such Indemnified Party shall
promptly notify the Indemnifying Party in writing of such claim.  The
Indemnified Party will provide the Indemnifying Party with prompt written notice
of any third party claim in respect of which indemnification is sought.  The
failure to provide either such notice will not affect any rights hereunder
except to the extent the Indemnifying Party is materially prejudiced thereby. 
Any such notice shall set forth in reasonable detail the available facts,
circumstances and basis of the claim. If such claim involves a claim by a third
party against the Indemnified Party, the Indemnifying Party may, after
acknowledging in writing liability hereunder, assume, through counsel of its own
choosing (so long as reasonably acceptable to the Indemnified Party) and at its
own expense, the defense thereby and the Indemnified Party shall cooperate with
it in connection therewith (including by furnishing such information as the
Indemnifying Party may reasonably request), provided, that the Indemnified Party
may participate in such defense through counsel chosen by it, at its own
expense.  So long as the Indemnifying Party is contesting any such claim in good
faith, the Indemnified Party shall not pay or settle, or admit any liability
with respect to, any such claim which it continues to seek indemnification for
without the Indemnifying Party’s consent.  The Indemnifying Party will not
without the Indemnified Party’s prior written consent settle or compromise any
claim or consent to entry of any judgment which does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim. The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld), take any
measure or step in connection with any settlement or compromise that imposes a
material burden or encumbrance upon the operation or conduct of the Indemnified
Party’s business. If the Indemnifying Party is not contesting such claim in good
faith, then the Indemnified Party may, upon at least ten (10) days’ notice to
the Indemnifying Party (unless the Indemnifying Party shall assume such
settlement or defense within such ten (10) day period), conduct and control,
through counsel of its own choosing and at the expense of the Indemnifying
Party, the settlement or defense thereof, and the Indemnifying Party shall
cooperate with it in connection therewith.  The failure of the Indemnified Party
to participate in, conduct or control such defense shall not relieve the
Indemnifying Party of any obligation it may have hereunder.

 

6.3          Insurance.  3F Therapeutics shall obtain and keep in force at all
times during the Term the following insurance policies, covering 3F Therapeutics
and its employees under this Agreement:

 

10

--------------------------------------------------------------------------------


 

(a)           Worldwide comprehensive general liability, in an amount not less
than $3,000,000 each occurrence for bodily injury and property damage for:

 

(i)            premises-operations;

 

(ii)           products/completed operations;

 

(iii)          blanket contractual liability; and

 

(iv)          personal injury.

 

(b)           Workers’ compensation, occupational disease and disability, in
accordance with applicable statutory requirements.

 

(c)           Employer’s liability, in an amount of not less than $1,000,000.

 

During the Term and for a period of five (5) years following the expiration of
the Term in accordance with Section 5.1, each insurance policy shall evidence
Edwards as an additional insured and shall provide for written notification to
Edwards by the insurer not less than thirty (30) days prior to cancellation,
expiration or modification.  A certificate of insurance evidencing compliance
with this Section 6.3 shall be furnished to Edwards by 3F Therapeutics within
thirty (30) days after the Effective Date.

 

6.4          Limitation of Liability or Damages.  IN NO EVENT SHALL EITHER
PARTY, ITS AGENTS OR EMPLOYEES, BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS, IN
CONNECTION WITH THIS AGREEMENT, THE MANUFACTURE OF PRODUCTS OR THE PROVISION OF
TRAINING SERVICES, HOWEVER SO CAUSED, WHETHER ARISING IN CONTRACT (INCLUDING
BREACH), TORT (INCLUDING NEGLIGENCE), OR OTHERWISE.  3F THERAPEUTICS HEREBY
ACKNOWLEDGES AND AGREES THAT NOTWITHSTANDING THE FOREGOING, 3F THERAPEUTICS, ITS
SUCCESSORS AND ASSIGNS AND THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE TO
EDWARDS (PROVIDED, HOWEVER THAT IN THE EVENT THAT THIS AGREEMENT IS ASSIGNED BY
3F THERAPEUTICS PURSUANT TO SECTION 7.3, SUCH SUCCESSORS AND ASSIGNS AND THEIR
RESPECTIVE AFFILIATES SHALL BE LIABLE BUT 3F THERAPEUTICS SHALL NOT BE LIABLE)
FOR ANY AND ALL OF EDWARDS’ INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS, IN CONNECTION
WITH THIS AGREEMENT, THE MANUFACTURE OF PRODUCTS OR THE PROVISION OF TRAINING
SERVICES, WHETHER ARISING IN CONTRACT (INCLUDING BREACH), TORT (INCLUDING
NEGLIGENCE), OR OTHERWISE, IF (I) A CHANGE OF CONTROL (AS DEFINED IN
SECTION 1.10 ABOVE) HAS OCCURRED AND (II) SUCH LIABILITY OR DAMAGE WAS CAUSED BY
A WILLFUL BREACH OF ANY PROVISION OF THIS AGREEMENT BY ANY OF 3F THERAPEUTICS,
ITS SUCCESSORS OR ASSIGNS OR ANY OF THEIR RESPECTIVE AFFILIATES.  THE PARTIES
HEREBY FURTHER ACKNOWLEDGE AND AGREE THAT THE PROVISIONS OF THIS SECTION 6.4 ARE
REASONABLE AND APPROPRIATE IN THE

 

11

--------------------------------------------------------------------------------


 

CIRCUMSTANCES AND WERE MATERIAL FACTORS IN DETERMINING THE TERMS OF THIS
AGREEMENT.

 

7.             GENERAL.

 


7.1          SURVIVAL.  THE PROVISIONS OF SECTION 2.4, EACH OF THE
REPRESENTATIONS, GUARANTEE AND WARRANTY MADE BY THE PARTIES IN SECTION 4, THE
INDEMNIFICATION PROVISIONS CONTAINED IN SECTIONS 6.1 AND 6.2, THE INSURANCE
PROVISIONS CONTAINED IN SECTION 6.3 (FOR SUCH PERIOD AS SET FORTH IN SUCH
SECTION) AND THE GENERAL PROVISIONS IN SECTIONS 7.1 THROUGH 7.10, SHALL SURVIVE
THE EXPIRATION OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 5.1.


 


7.2          ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE DOCUMENTS REFERRED
TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES CONCERNING ITS
SUBJECT MATTER AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR
REPRESENTATIONS BY OR BETWEEN THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY
RELATE IN ANY WAY TO THE SUBJECT MATTER HEREOF.


 


7.3          SUCCESSION AND ASSIGNMENT.  3F THERAPEUTICS MAY NOT ASSIGN EITHER
THIS AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS, OR OBLIGATIONS HEREUNDER EXCEPT
(I) WITH THE PRIOR WRITTEN APPROVAL OF EDWARDS, (II) IN CONNECTION WITH THE SALE
OF ALL OR SUBSTANTIALLY ALL OF 3F THERAPEUTICS’ BUSINESS OR (III) IN CONNECTION
WITH THE SALE BY 3F THERAPEUTICS OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE BUSINESS RELATING TO THE SURGICAL FIELD OF USE (AS SUCH TERM IS DEFINED IN
THE 3F LICENSE AGREEMENT).  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES NAMED HEREIN AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


7.4          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, (INCLUDING BY MEANS OF FACSIMILE), EACH OF WHICH SHALL BE DEEMED
AN ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


7.5          NOTICES AND DEMANDS.  ANY NOTICE OR DEMAND WHICH IS REQUIRED OR
PROVIDED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
SUFFICIENTLY GIVEN AND RECEIVED FOR ALL PURPOSES WHEN DELIVERED BY HAND,
TELECOPY, TELEX OR OTHER METHOD OF FACSIMILE, OR FIVE DAYS AFTER BEING SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE AND CHARGES PREPAID, RETURN RECEIPT
REQUESTED, OR TWO DAYS AFTER BEING SENT BY OVERNIGHT DELIVERY PROVIDING RECEIPT
OF DELIVERY, TO THE FOLLOWING ADDRESSES:

 

If to Edwards:

Edwards Lifesciences PVT, Inc.
One Edwards Way
Irvine, CA 92614
Facsimile No.: (949) 250-6868
Attn: General Counsel


If to 3F Therapeutics:

Copy to (which copy shall not constitute notice):

Gibson, Dunn & Crutcher LLP
Jamboree Center
4 Park Plaza
Irvine, CA 92614
Facsimile No.: (949) 475-4673
Attn:  John M. Williams

Copy to (which copy shall not constitute notice):

 

3F Therapeutics, Inc.
20412 James Bay Circle
Lake Forest, CA  92630
Facsimile No.: (949) 380-9399
Attn: Walter A. Cuevas

Reed Smith LLP
1901 Avenue of the Stars
Suite 700
Los Angeles, CA 90067
Facsimile No.: (310) 734-5299
Attention:  Michael Sanders

 

 

12

--------------------------------------------------------------------------------


 


7.6          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.


 


7.7          ARBITRATION; RESOLUTION OF CERTAIN DISPUTES.


 

(a)           Subject to Section 7.7(c) below, all disputes between Edwards and
3F Therapeutics arising out of or in connection with the execution,
interpretation and performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) shall be solely and finally
settled by arbitration in accordance with the Arbitration Act, the rules of
practice and procedure for the arbitration of commercial disputes of the AAA and
the “special rules” set forth in this Section 7.7(a).  In the event of any
inconsistency, the “special rules” set forth herein shall control.  The
following shall constitute the “special rules” applicable to any arbitration
commenced under this Section 7.7(a): (i) the arbitration shall be conducted in
the County of Orange, California, and administered by the AAA, who will appoint
an arbitrator that is either a lawyer from a national firm or a judge with at
least 15 years of experience, in each case experienced in the industry of the
Parties’ business and (ii) all arbitration hearings will be commenced within
sixty (60) days of the demand for arbitration, provided that, the arbitrator
shall, upon a showing of cause, be permitted to extend the commencement of such
hearing for up to an additional sixty (60) days.

 

(b)           To the extent permissible under applicable law, Edwards and 3F
Therapeutics agree that the award of the arbitrator shall be final and shall not
be subject to judicial review.  Judgment on the arbitration award may be entered
and enforced in any court having jurisdiction over the parties or their assets. 
It is the intent of the parties that the arbitration provisions hereof be
enforced to the fullest extent permitted by applicable law.

 

(c)           During the course of 3F Therapeutics’ sale to Edwards of Products
pursuant to Section 1 of Exhibit D, if Edwards shall reject any such Products
and 3F shall dispute the basis for such rejection, the following dispute
resolution mechanisms shall apply if the Parties are unable to resolve such
dispute within a reasonable period of time:

 

(i)            each Party shall appoint an expert with significant knowledge and
experience in the industry, and the two experts so appointed shall together
appoint a third expert with significant knowledge and experience in the
industry;

 

(ii)           the three experts appointed pursuant to Section 7.7(c)(i) shall
determine, by majority vote, the resolution of the subject dispute; and

 

13

--------------------------------------------------------------------------------


 

(iii)          each Party hereby agrees that the resolution reached by the three
experts in accordance with Section 7.7(c)(ii) with respect to any dispute
submitted for decision under Section 7.7(c) shall be final and binding on such
Party.

 


7.8          AMENDMENTS AND WAIVERS.  NO AMENDMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY ALL
PARTIES.  NO WAIVER BY ANY PARTY OF ANY PROVISION OF THIS AGREEMENT OR ANY
DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT HEREUNDER, WHETHER
INTENTIONAL OR NOT, SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE PARTY MAKING SUCH WAIVER NOR SHALL SUCH WAIVER BE DEEMED TO EXTEND
TO ANY PRIOR OR SUBSEQUENT DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR
COVENANT HEREUNDER OR AFFECT IN ANY WAY ANY RIGHTS ARISING BY VIRTUE OF ANY SUCH
PRIOR OR SUBSEQUENT DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR
COVENANT.


 


7.9          SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT THAT IS
INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY JURISDICTION SHALL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS HEREOF OR
THE VALIDITY OR ENFORCEABILITY OF THE OFFENDING TERM OR PROVISION IN ANY OTHER
SITUATION OR IN ANY OTHER JURISDICTION.


 


7.10        EXPENSES.  UNLESS OTHERWISE SET FORTH IN THIS AGREEMENT, EACH OF THE
PARTIES WILL BEAR ITS OWN COSTS AND EXPENSES (INCLUDING LEGAL FEES AND EXPENSES)
INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.


 

7.11        Administration.  Each of the Parties shall designate one individual
within their respective organizations to act as a point of contact for
day-to-day administration of and communications concerning the supply of
Products and provision of training under this Agreement.

 

7.12        Force Majeure.  Neither Party hereto shall be liable to the extent
that its ability to fulfill any provision of this Agreement is delayed, hindered
or prevented by any cause beyond its reasonable control, including, without
limitation, war (declared or undeclared), riots, acts of terror, insurrection,
fire, flood, interruption of transportation, embargo, accident, explosion,
strikes, lockouts or other labor disputes. Any such event shall excuse the
affected party from performance only for the period of time during which such
event continues and only to the extent performance is directly affected thereby
and the time for performance shall accordingly be extended for the period of the
delay and for a reasonable period thereafter.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

 

EDWARDS LIFESCIENCES PVT, INC.

 

 

 

 

 

By:

/s/ Jay P. Wertheim

 

 

 

Name:

Jay P. Wertheim

 

 

Title:

Vice President, Associate Counsel
and Secretary

 

 

 

 

 

3F THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Walter Cuevas

 

 

 

Name:

Walter Cuevas

 

 

Title:

President and Chief Executive Officer

 

15

--------------------------------------------------------------------------------